UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

April 26, 2016

Dear Colleague:
I write today regard.ng the responsibilities of States, school districts, and other public agencies in
addressing the special educational needs of children with disabilities who reside in nursing
homes. Although their numbers are small,1 their medically complex conditions present unique
challenges. In addition, because these children live away from their families, and may enter
nursing homes from a hospital or through a child welfare or health agency, they may not always
be known to responsible educational authorities or be receiving appropriate educational services.
States are required under Part B of the Individuals with Disabilities Education Act (IDEA or Part
B) to make available to all children with disabilities a free appropriate public education2 (FAPE),
which emphasizes special education and related services that, among other things, are designed
to meet the unique needs of each child, including those children residing in nursing homes. In
2014, the U.S. Government Accountability Office (GAO) highlighted some of the unique
educational challenges that may arise in serving this unique population in its report, Special
Education: Additional Federal Actions Could Help Address Unique Challenges of Educating
Children in Nursing Homes (GAO 14-585).3 Based on the observations and findings made by
GAO in this report, the Office of Special Education and Rehabilitative Services (OSERS)
recognizes that there is a need for further guidance to ensure that children with disabilities who
reside in nursing homes are evaluated in a timely manner and receive appropriate special
education and related services. Accordingly, OSERS is issuing this letter to clarify that children
with disabilities residing in nursing homes and their parents have the same rights under IDEA
that apply to all other IDEA-eligible children, and to highlight some of the IDEA requirements
that are especially relevant to the needs of this unique population. This letter will also identify
best practices to assist States and their public agencies in meeting the unique educational needs
of these children.

1

According to the Department of Health and Human Services (HHS), children represented less than a half a percent
(0.2 percent) of the more than 1.4 million nursing home residents in the United States as of December 31, 2011.
See: HHS’s Centers for Medicare & Medicaid Services’ Nursing Home Data Compendium, 2013 available at:
https://www.cms.gov/Medicare/Provider-Enrollment-andCertification/CertificationandComplianc/Downloads/nursinghomedatacompendium_508.pdf.
2
Under Part B of IDEA, a child’s entitlement to FAPE begins at the child’s third birthday and could last to the 22nd
birthday, depending on State law or practice. 34 CFR §300.102.
3
This report is available at: http://www.gao.gov/products/GAO-14-585. Among other things, GAO found that the
child find requirement under IDEA and the responsibility for providing special education services was divided
generally evenly among the States between the school district where the child’s family resides and the school district
where the nursing home is located. Additionally, GAO found that a child’s medical fragility affected the amount of
instructional time they received.
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Child Find and Evaluations
Under IDEA and its implementing regulations, each State and its local educational agencies
(LEAs) must have in effect policies and procedures to ensure that all children with disabilities
residing in the State who need special education and related services, regardless of the severity of
their disability, are identified, located, and evaluated. 34 CFR §§300.111 and 300.201. This
requirement, known as child find, applies to all children suspected of having disabilities under
IDEA, including those who have complex medical needs and who reside in nursing homes
because of serious health problems. The IDEA child find requirements permit referrals from any
source, including nursing home staff, who suspects a child may be eligible for special education
and related services. In general, if a public agency suspects that a child in a nursing home has a
disability and needs special education and related services, an initial evaluation that meets the
requirements in 34 CFR §§300.304-300.311 must be conducted within 60 days of receiving
parental4 consent for the evaluation or, if the State establishes a timeframe within which the
evaluation must be conducted, within that timeframe. 34 CFR §300.301(c)(1).5 Among other
requirements, the evaluation must use a variety of assessment tools and strategies to gather
relevant functional, developmental, and academic information about the child, including
information provided by the parent. This information may assist in determining whether the child
is a child with a disability, as defined in 34 CFR §300.8, and the content of the child’s
individualized education program (IEP). 34 CFR §300.304(b)(1); see also 34 CFR
§300.304(c)(4) (assessing the child in all areas related to the suspected disability, as appropriate).
Additionally, in interpreting evaluation data for the purpose of determining if a child is a child
with a disability and the child’s educational needs, the public agency must draw upon
information from a variety of sources, including parent input, as well as information about the
child’s physical condition. 34 CFR §300.306(c)(1). Therefore, a parent may choose to share with
the public agency an evaluation conducted by nursing home staff or other medical professionals
about the child’s health and physical condition.
State Responsible for Child Find
Under Part B of IDEA, the State where the child’s parents reside is responsible for conducting
child find, including individual evaluations, and ensuring that FAPE is provided to an eligible

4

As defined in 34 CFR §300.30, parent means a biological or adoptive parent of a child; a foster parent, unless State
law, regulations, or contractual obligations with a State or local entity prohibit a foster parent from acting as a
parent; a guardian generally authorized to act as the child's parent, or authorized to make educational decisions for
the child (but not the State if the child is a ward of the State); an individual acting in the place of a biological or
adoptive parent (including a grandparent, stepparent, or other relative) with whom the child lives, or an individual
who is legally responsible for the child's welfare; or a surrogate parent who has been appointed in accordance with
34 CFR §300.519 or section 639(a)(5) of IDEA.
5
The evaluation timeframe does not apply if a child is moved to a nursing home in a new school district after the
relevant timeframe has begun and prior to a determination by the child’s previous public agency or school district
whether the child is a child with a disability under Part B. 34 CFR §300.301(d). In this situation, the new public
agency or school district may extend the 60-day or State-established timeframe only if: (1) it is making sufficient
progress to ensure prompt completion of the evaluation; and (2) the parent and the new public agency agree to a
specific time when the evaluation will be completed. 34 CFR §300.301(e).

child. Generally, States assign this responsibility to the school district where the child’s parents
reside.6 If the nursing home is located in the State where the child’s parents reside, but is within
another school district within the same State, the State would need to determine whether it would
be appropriate for the school district of the parents’ residence to conduct child find; or the State
could assign that responsibility to the school district where the nursing home is located, if the
school district where the child’s parents reside has not yet conducted or completed the
evaluation. There also could be situations where the nursing home in which the child resides is
located in a State that is different from the State of the parent’s residence. In these circumstances,
the Department’s long-standing position is that it is residence that creates the duty under the
statute and regulations to make FAPE available, not the location of the child or school.
Accordingly, if a child is placed or referred outside the State by an educational or noneducational State or local agency, such as a child welfare, social service, or other similar State
agency, whether for educational or treatment reasons, the State initiating the placement or
referral (i.e., the “placing State”) is responsible for ensuring that the child receives FAPE.7 This
responsibility would include conducting child find. Therefore, the State where the nursing home
is located would need to coordinate with the placing State once the child is identified to
determine how the evaluation will be conducted. The placing State could either contract with the
school district where the nursing home is located to conduct the evaluation, or ensure that the
evaluation is conducted through some other arrangement.
When considering best practices related to child find, it is important to note that nothing in IDEA
requires that an evaluation of a child suspected of having a disability take place in a school
setting. If the child’s suspected disability involves a medical condition which would make it
difficult for the child to take certain tests or complete parts of the evaluation in a school setting,
the evaluator may work with the child’s parents and doctors to determine what would be an
appropriate setting to conduct the evaluation. In general, the public agency may not refuse to
conduct the evaluation because the child is unable to come to a school setting for the evaluation.8
Provision of Special Education and Related Services
After a determination is made that a child has a disability and needs special education and related
services, an IEP must be developed for the child within 30 days of the eligibility determination.
34 CFR §300.323(c)(1).9 As stated above, under Part B of IDEA, the school district in the
placing State where the parent resides is responsible for ensuring that FAPE is provided to the
child if the nursing home is located in a school district in a different State; however, the placing
State could arrange for the school district where the nursing home is located to be responsible for
the provision of special education and related services to the child. Even if this were to occur, we
emphasize that the placing State retains ultimate responsibility for ensuring the provision of

6

Office of Special Education Programs (OSEP) Letter to Biondi, Oct. 7, 1997.
See OSEP letter to McAllister, June 9, 1994. OSEP explained in response to a subsequent inquiry that this letter
does not apply if the child’s parents move to another State. See OSEP letter to Moody, Oct. 24, 1995; see also 34
CFR §300.323(f).
8
IDEA also includes requirements for periodic reevaluations in accordance with 34 CFR §§300.304-300.311. See
34 CFR §300.303.
9
IEP requirements are at 34 CFR §§300.320-300.324.
7

FAPE to its resident children with disabilities whom the State places or refers to nursing homes
located in another State. 34 CFR §300.149.
Under IDEA, in order to make FAPE available to each eligible child with a disability, the
responsible public agency must ensure that an appropriate IEP is developed and implemented for
the child. The child’s IEP must be designed to enable the child to be involved in and make
progress in the general education curriculum. 34 CFR §300.320(a)(1), (2) and (4). As is true for
other children with disabilities, the IEP is developed at a meeting of the IEP Team which
includes the child’s parents and relevant school officials, and whenever appropriate, the child.
34 CFR §300.321(a). Also, the IEP Team could include, at the discretion of the parent or the
public agency, other individuals who have knowledge or special expertise regarding the child,
including related services personnel as appropriate. 34 CFR §300.321(a)(6). Thus, there are
situations where nursing home personnel involved in the care of the child could be members of
the child’s IEP Team, provided the party (public agency or parents) who invited the individual to
be a member of the IEP Team can demonstrate that the individual possesses the requisite
knowledge or special expertise regarding the child. 34 CFR §300.321(c)
Once a proper IEP Team is constituted, we emphasize the importance of ensuring that
individualized determinations are made as to the types and amounts of special education and
related services to be provided to each child with a disability. In that regard, a State may not have
a rule or policy that would restrict or limit the amount of services to be provided to children with
disabilities who, because of serious health problems, must receive required special education
services in a nursing home. Rather, under IDEA, the amount and types of special education and
related services provided to a child must be based on the child’s individual needs as set forth in
the child’s IEP. IDEA’s definition of related services includes an array of support services that
are provided if they are required to assist a child with a disability to benefit from special
education. Among these are school health services and school nurse services. 34 CFR
§300.34(c)(13). For example, these services could include the provision of a nurse to assist a
ventilator dependent child in a school setting.10
The following best practices could assist in the implementation of these important IDEA
requirements. If a child is unavailable for medical reasons during a portion of the school day, the
IEP Team should discuss the time or times when services should be provided to the child. Or, for
example, if a child is only able to participate in instruction for short periods of time, the IEP
Team should discuss the best methods to provide the required special education and related
services to the child.
Provision of Special Education and Related Services in the Least Restrictive Environment
(LRE)
The requirements for determining the educational placement of a child with a disability, which
are included in the Part B regulations at 34 CFR §§300.114 through 300.118, are fully applicable
to the education of children with disabilities residing in nursing homes. These regulations
provide that to the maximum extent appropriate, children with disabilities are to be educated
10

See Cedar Rapids Community School District v. Garret F, 526 U.S. 66 (1999).

with children who are not disabled and that special classes, separate schooling, or other removal
of children with disabilities from the regular educational environment occurs only if the nature or
severity of the disability is such that education in regular classes with the use of supplementary
aids and services cannot be achieved satisfactorily. The child’s placement must be determined at
least annually and be made by a group of persons that includes the parents and other persons
knowledgeable about the child, the meaning of the evaluation data, and the placement options.
Placement decisions must be made by this group of knowledgeable persons on an individual
basis in light of the child’s unique needs, and, unless the IEP requires a different arrangement,
the child must be educated in the school he or she would attend if not disabled. We understand
that children residing in nursing homes may not be able to attend the school they would attend if
not placed in the nursing home. However, in these situations, the public agency still must ensure
that children with disabilities residing in nursing homes are educated in the least restrictive
environment appropriate to the child’s needs, based on his or her IEP.11
As a best practice, we note that because school-age children living in nursing homes are often
medically fragile,12 it may be appropriate for the child’s physician or other knowledgeable
nursing home staff familiar with the child to be included as a member of the placement team.
This team member can assist in making the determination as to whether the child is too fragile to
attend a local school, and could also provide input regarding other factors that may impact
placement decisions, such as the child’s tolerance for being on a bus and sitting for extended
periods of time.
In instances where the placement team determines the child’s LRE is instruction in the nursing
home, the public agency must ensure that the child receives all of the special education and
related services included in his or her IEP in the nursing home. If a child is able to move
throughout the nursing home, it may be possible for instruction to take place in a classroom in
the nursing home. However, when a child is too fragile to be moved or if the child is prone to
infections and must be isolated, the public agency may choose to provide one-on-one services in
the child’s room.
The IEP Team must review each child’s IEP periodically, but not less than annually to determine
whether the annual goals are being achieved, and revise the child’s IEP, as appropriate, to
address, among other matters, any lack of expected progress toward the child’s annual goals, and
in the general education curriculum, if appropriate. 34 CFR §300.324(b)(1)(i)-(ii). Similarly, the
child’s placement must be determined at least annually and must be based on the child’s IEP. 34
CFR §300.116(b)(1)-(2). If a child’s condition changes after the annual IEP Team meeting, it
would be appropriate for the IEP Team to consider whether revisions to the child’s IEP are
necessary. Because the child’s placement is based on the child’s IEP, if the IEP is changed, the
placement team may need to determine whether the child’s LRE has changed, and if so, may

11

See OSEP Letter to Anderson (November 30, 2012) OSEP Letter to Hungate (January 5, 2011), and OSEP
Memorandum 05-08 (addressing placement requirements for children with disabilities in various residential
facilities).
12
Nearly 71 percent of children residing in nursing homes have at least two active disease diagnoses, according to
analysis of CMS data. See United States Government Accountability Office’s Special Education – Additional
Federal Actions Could Help Address Unique Challenges of Educating Children in Nursing Homes, July 2014
available at: http://www.gao.gov/products/GAO-14-585.

need to make conforming changes to the child’s placement. 34 CFR §300.116(a)(2). For
example, if a child’s condition stabilizes or improves and the child’s doctor believes the child
can tolerate additional instruction or be transported to a local school for instruction, the child’s
IEP Team may need to revise the child’s IEP to determine if additional services are warranted
and the placement team may need to consider whether the nursing home continues to be the least
restrictive setting where the child should receive FAPE.
Dispute Resolution Options
It is important to note that parents of children residing in nursing homes are afforded the same
procedural safeguards and due process rights as all other parents of children with disabilities. 34
CFR §§300.500 through 300.536. Therefore, if a parent of a child residing in a nursing home
disagrees with the public agency responsible for providing FAPE on any matter regarding the
identification, evaluation, or educational placement of the child, or the provision of FAPE to the
child, the parent may request mediation under 34 CFR §300.506, file a due process complaint
under 34 CFR §300.507 to request a due process hearing, or file a State complaint under 34 CFR
§300.153.
Qualifications of Personnel Providing Special Education and Related Services to Children
Residing in Nursing Homes
Ensuring that personnel serving children with disabilities residing in nursing homes have the
requisite qualifications is paramount. To this end, IDEA and its implementing regulations require
a State to establish and maintain qualifications to ensure that personnel necessary to carry out the
purposes of Part B of IDEA are appropriately and adequately prepared and trained, including that
those personnel have the content knowledge and skills to serve children with disabilities. 34 CFR
§300.156(a) and 300.201; see also 34 CFR §300.207. Therefore, States must ensure that they
establish and maintain qualifications to ensure that personnel serving children with disabilities
residing in nursing homes are appropriately and adequately prepared and trained, and possess the
content knowledge and skills necessary to serve this unique population of children with
disabilities.
Possible Funding Sources
We recognize that serving children with disabilities residing in nursing homes may present
unique challenges and may require some school districts to be responsible for a particularly large
share of high-cost services because of the large concentrations of children with high needs in
those districts. There are several ways that States can assist these school districts. Each fiscal
year States may reserve a portion of their IDEA Part B funds for authorized State-level activities,
other than administration. 34 CFR §300.704(b)(4). These State-level funds may be used for
activities such as support and direct services, including technical assistance, personnel
preparation and professional development and training, and to assist LEAs in meeting personnel
shortages. 34 CFR §300.704(b)(4)(i) and (vii).

To assist school districts in serving high need children with disabilities, each State has the option
of establishing an LEA high cost fund and to reserve for each fiscal year 10 percent of the
amount the State reserves for other State-level activities to finance and make disbursements from
that fund to its LEAs. The definition of a high need child with a disability is included in the State
plan for the high cost fund and must at a minimum address the financial impact a high need child
with a disability has on the budget of the child’s LEA and ensures that the cost of the high need
child with a disability is greater than three times the average per pupil expenditure in that State.
The costs associated with educating a high need child with a disability are only those costs
associated with providing direct special education and related services to the child that are
identified in the child’s IEP. Therefore, in order for a public agency to be eligible for a
disbursement from the State’s high cost fund, (if the State has a high cost fund), the child must
meet the State definition of high need child with a disability, and the LEA must meet the
requirements included in the State’s high cost plan.
Additional Resources
The Office of Special Education Programs (OSEP) funds a large network of technical assistance
centers that develop materials and resources to support States, school districts, schools, and
teachers to improve the provision of services to children with disabilities. The U.S. Department
of Education does not mandate the use of, or endorse the content of, these products, services,
materials, and/or resources; however, States and LEAs may wish to seek assistance from some of
the OSEP-funded technical assistance centers available at: http://ccrs.osepideasthatwork.org and
http://www.tadnet.org/pages/526-find-a-center.
We encourage States and LEAs to review their policies and procedures to ensure that children
with disabilities residing in nursing homes are timely identified and evaluated, and provided with
the special education and related services necessary for them to receive FAPE. We ask you to
share this information with your local school districts and other public agencies to help ensure all
children with disabilities, including children residing in nursing homes, receive a high-quality
education. I hope this guidance is helpful to both public agencies and parents. If you have
additional questions, please contact Jessica Spataro at Jessica.Spataro@ed.gov. Thank you for
your continued interest in improving results for children with disabilities.
Sincerely,
/s/
Michael K. Yudin
Assistant Secretary

/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

